LatimeR, Judge
(concurring in part and dissenting in part) ;
I concur with my associates on the disposition of the first issue, but I dissent from the holding that the law officer erred in his instruction on the maximum sentence imposable.
I find no reason to decide this case on the theory that an accused is entitled to know the nature of the offense of which he is charged in order to prepare his defense. That is a proper principle of law, but it has no relevancy to the issue in this case. Here the specification is certain and the accused was put on notice that he, as a married man, must defend against a charge that he unlawfully cohabited with a woman not his wife for some sixteen-odd months. He was found guilty of that offense, and the legal and factual issues involved in that conviction were resolved adversely to him before the question which now concerns us arose. Here we deal with a question of law, and the accused was and is free to meet the issue in any manner he desires.
The President of the United States has been empowered to fix the maximum sentences for offenses and, therefore, I look to the Manual for guidance. It is conceded by all that this offense is not specifically listed in the Table of Maximum Punishments, and when that situation exists, paragraph 127e of the Manual is controlling. It provides:
“The punishment stated opposite each offense listed in the Table of Maximum Punishments is hereby prescribed as the maximum punishment for that offense, and for any lesser included offense if the latter is not listed, and for any offense closely related to either if not listed. If an offense not listed in the table is included in an offense which is listed and is also closely related to some other listed offense, the lesser punishment prescribed for either the included or closely related offense will prevail as the maximum limit of punishment.”
The offense of adultery is listed and, from the foregoing, it is apparent that if the offense charged and proven is lesser included therein or closely related thereto, the punishment listed for the former is appropriate in this instance. Even a cursory reading of the specification and the transcript of testimony will disclose how closely similar the pleadings and facts of the case are to those necessary to allege and prove the crime of adultery. The accused was a married man and he lived openly and notoriously with an enlisted man’s wife over an extended period of time. Those circumstances might have supported a finding of sexual relations. However, regardless of the absence of proof of specific acts of intercourse, the conduct of the accused so nearly equates to the behavior of an adulterer that I see little difference in its impact on both the civilian and military societies. It offends against the canons of decency and so prejudicially affects the credit of the military service that to hold it to be no more than a mere disorder for punishment purposes is contrary to my concepts of proper military jurisprudence. Disorders are generally considered to be offenses which are petty, and I would not force a crime which demoralizes the military community into that class.
*603I am not concerned about the fact that intercourse was not pleaded or proved for two reasons. First, had adultery been alleged and the same facts as found in this record established, then the court-martial could have returned a finding of unlawful cohabitation as an included offense. Under the Manual provision hereinbe-fore quoted, the same punishment could have been imposed. Second, for some sixteen months, the accused held himself out to be married to the woman involved, and most reasonable persons would infer from those facts and circumstances that the relationship was not platonic. However, even if the inference were erroneous, when the true facts were revealed, the impact on the civilian and military communities would be no less because the Government could not establish sexual intimacies.
For the foregoing reasons, I would affirm the decision of the board of review.